Case: 4:20-cr-00057-RLW-PLC Doc. #: 5 Filed: 01/22/20 Page: 1 of 2 PageID #: 9
                                                                                         FILED
                                UNITED STATES DISTRICT COURT                           JAN 2 2 2020
                                EASTERN DISTRICT OF MISSOURI
                                                                                    U.S. DISTRICT COURT
                                      EASTERN DIVISION                            EASTERN DISTRICT OF MO
                                                                                          ST.LOUIS
 UNITED STATES OF AMERICA,                                )
                                                          )
 Plaintiff,                                               )
                                                          )
 v.                                                       ) No.   4:20CR00057 RLW/PLC
                                                          )
 NEKO SEBASTIAN SMITH,                                    )
                                                          )
 Defendant.                                               )

                    MOTION FOR PRETRIAL DETENTION AND HEARING

       Comes now the United States of America, by and through its Attorneys, Jeffrey B. Jensen, United

States Attorney for the Eastern District of Missouri, and Donald S. Boyce, Assistant United States

Attorney for said District, and moves this Court to order Defendant detained pending trial, and further
                        .              -        .                 .   .            .
requests that a detention hearing be held three (3) days from the date of Defendant's initial appearance

before the United States Magistrate pursuant to Title 18, United States Code, §3141, et seq.

       As and for its grounds, the United States of America states as follows:

       1. Defendant is charged with Interference with Interstate Commerce by Robbery, in violation

'of18 U.S.C. §1951(a), and Possession of a Firearm in Furtherance of a Crime ofViolence, in violation

of 18 U.S.C. §924(c). Pursuant to Title 18, United States Code, Section 4142(f)(l)(A), this case

involves a charge of robbery, which is a crime ofviolence. Pursuant to Title 18, United States Code,

Section 3142(e)(3)(B), the rebuttable presumption of detention applies because the Defendant has

been charged with a violation of 18 U.S.C. §924(c).

      2. According to St. Louis Metropolitan Police Department Report# 19-061965, on December 12,

2019, at approximately 2:30 am, a man walked into the White Castle restaurant at Vandeventer and
                                                      /




Cheateau in St. Louis. The man approached the counter, pointed a gun at the cashier, and demanded

money. The cashier fled into the back of the restaurant, and the man foft without taking any money.

The incident was captured by the store's security cameras, and the description of the suspect was
Case: 4:20-cr-00057-RLW-PLC Doc. #: 5 Filed: 01/22/20 Page: 2 of 2 PageID #: 10


 quickly broadcast over the police radio. Shortly after police were called, officers located a man

matching the description of the suspect a few blocks away from White Castle. When the first officers

to spot the suspect attempted to approach him, Smith ran from them down an alley. When an officer

iri a second car" encountered Smith, Smith pointed a pistol at the officer and told the officer not to get

out of the car. The officer did get out of his car and fired at Smith, hitting him once in the knee. Smith

 attempted to flee, but he fell and was arrested nearby. A loaded .22 caliber pistol was recovered.

    3.   Based on the statutory factors in 18 U.S.C. § 3142(g), detention is appropriate in this case.
                                                                                       /

Pursuant to Section 3142(g)(l ), the nature and circumstances of this case are that the Defendant has

been charged with a crime of violence and firearms offenses. The offense also involved the

Defendant's attempt to flee from officers. Pursuant to Section 3142(g)(2), the weight of the evidence

against the Defendant, as summarized above, is strong.
                                          .     .    .                     .       .
    WHEREFORE, the United States requests this Court to order Defendant detained prior to trial,

and further to order a detention hearing three (3) days from the date of Defendant's initial appearance.




                                                         Respectfully·submitted,

                                                         JEFFREY B. JENSEN
                                                         United States Attorney

                                                         Isl Donald S. Boyce
                                                         DONALD S. BOYCE, #6282562IL
                                                         Assistant United States Attorney
